4828 Loop Central Drive Houston TX 77081 Telephone713-966-8966 Fax713-218-4595 www.littonloan.com SERVICER COMPLIANCE STATEMENT Merrill Lynch Mortgage Investors Trust, Series 2007-HE2 The undersigned officer of Litton Loan Servicing LP provides the Annual Statement as to Compliance as required by the Pooling and Servicing Agreement for the above referenced security and certifies that (i) a review of the activities of the Servicer during such preceding calendar year (or such shorter period in the case of the first such report) and of the performance under this Agreement has been made under my supervision, and (ii) to the best of my knowledge, based on such review, the Servicer has fulfilled all its obligations under this Agreement in all material respects for 2007. Date:March 3, 2008 /s/ Elizabeth Folk Elizabeth Folk Senior Vice President and Chief Financial Officer Litton Loan Servicing LP Inv 468-Non10K-Trust/ Servicer Compliance Statement-SC4 - No Exceptions
